Exhibit 10(xiii)

AMENDMENT TO FORM OF EMPLOYMENT AGREEMENT WITH SPECIFIED

OFFICERS

Amendment to comply with Code Section 409A

WHEREAS, American Greetings Corporation (the “Corporation”) and certain
specified employees and officers of the Corporation (individually, the
“Employee”*), including, without limitation those identified on Attachment A,
have each entered into employment agreements (each, an “Employment Agreement”)
with the Corporation setting forth the terms and conditions of the Employee’s
employment with the Corporation, the form of which is set forth on Attachment B;

WHEREAS, the Corporation desires to amend any such Employment Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and rulings promulgated
thereunder; and

WHEREAS, the Corporation previously delegated the authority to adopt amendments
to any benefit plan or agreement of the Corporation to incorporate such changes
as may be necessary to comply with law, including, without limitation, Code
Section 409A, to certain specified officers, including the Senior Vice President
of Human Resources; provided, that no such amendment shall result in a material
increase in the liability or payment obligations of the Corporation without
prior approval of the Compensation and Management Development Committee of the
Board of Directors of the Corporation.

NOW, THEREFORE, this Amendment (the “Amendment”) shall amend each such
Employment Agreement as set forth below:

1. Effective as of January 1, 2009, a new Section shall be added to the
Employment Agreement to read as follows:

“Compliance with Code Section 409A. Notwithstanding the other provisions of the
Employment Agreement entered into with the Corporation, all provisions of the
Employment Agreement shall be construed and interpreted to comply with Code
Section 409A and the regulations and rulings promulgated thereunder and, if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A or regulations
thereunder.

(a)        Definitions. The terms used in the Employment Agreement shall have
the following meaning:

(i)        “Separation from Service” shall have the meaning set forth in
Treasury Regulations Section 1.409A-1(h).

(ii)       “Specified Employee” shall have the meaning set forth in Treasury
Regulations Section 1.409A-1(i).



--------------------------------------------------------------------------------

(b)        Bonus. Any bonus or incentive compensation earned and payable to
Employee under the Employment Agreement shall be paid no later than 2 1/2 months
following the close of the Corporation’s fiscal year to which the bonus relates,
or 2 1/2 months following the close of the calendar year in which such fiscal
year ends, if later.

(c)        Delay of Payment for Specified Employees. Notwithstanding any
provision of the Employment Agreement to the contrary, in the event the Employee
is a Specified Employee as of the date of such Employee’s Separation from
Service, any amounts that are subject to Code Section 409A that become payable
upon the Employee’s Separation from Service shall be held for delayed payment
and shall be distributed on or immediately after the date which is six months
after the date of the Employee’s Separation from Service.

(d)        Separation from Service. Payments under the Employment Agreement that
provide for payment upon the Employee’s termination of employment (or similarly
used term) shall be amended to provide that no such payment shall be permitted
unless such termination qualifies as a Separation from Service.

For purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under the Employment Agreement shall
be treated as a separate payment of compensation for purposes of applying the
Code Section 409A deferral election rules and the exclusion from Code
Section 409A for certain short-term deferral amounts. Any amounts payable under
the Employment Agreement solely on account of an involuntary separation from
service within the meaning of Code Section 409A shall be excludible from the
requirements of Code Section 409A, either as involuntary separation pay or as
short-term deferral amounts (e.g., amounts payable under the schedule prior to
March 15 of the calendar year following the calendar year of involuntary
separation) to the maximum extent possible.

Payments made under the Employment Agreement, including payments made upon a
Separation from Service over the severance period, shall be paid in equal
installments in accordance with the Corporation’s normal payroll practices.

(e)        In-Kind Benefits. Any reimbursements or in-kind benefits shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that: (i) any reimbursement is for
expenses incurred during the period of time specified in accordance with the
Employment Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(f)        Amendment of Inconsistent Provisions. To the extent that any
provision of the Employment Agreement is inconsistent with the requirements of
Code Section 409A and the regulations and rulings promulgated thereunder, the
Employment Agreement is hereby amended to delete such inconsistent provisions.”

 

2



--------------------------------------------------------------------------------

2.        Except as otherwise provided herein, the Employment Agreement shall be
unaffected by this Amendment.

IN WITNESS WHEREOF, the Corporation has adopted this Amendment on the date set
forth below.

 

AMERICAN GREETINGS CORPORATION By  

      /s/Brian McGrath

 

Brian McGrath, Senior Vice President of

Human Resources

Date:  

    12-19-08

***

The foregoing Amendment amends the employment agreements for the following
officers, which agreements have been previously filed as exhibits by American
Greetings Corporation:

    Joseph B. Cipollone

    Brian T. McGrath

    Stephen J. Smith

    Erwin Weiss

    Josef A. Mandelbaum

    Douglas Rommel

    Jeffery Weiss

    Zev Weiss

 

3